LANDRIEU, J„
CONCURS WITH REASONS
I concur in the result. I find, however, that the contractual clause at issue is before this court even if the entire contract between the parties is not. Both at = the arbitration proceeding and at the hearing *1068in the district court, the parties stipulated to the clause at issue.
The arbiter had this clause before him and found that it did not justify the contractor’s failure to pay his subcontractor under the facts of this case.
I respectfully concur in the decision of the majority.